MORGAN, C. J.
(After Stating the Facts.) — The petitioner makes no objections to the action of the court in the assessment of the fine of twenty-five dollars and costs of the contempt proceedings, but alleges that that portion of the judgment proposing to assess damages in the sum of $298.25 is wholly void, and that the court had no jurisdiction to render any such judgment; in other words, that the sole power of the court in contempt proceedings is defined by our statute, and is limited to a fine and imprisonment. The defendants contend that the writ of review will not lie, because there is a remedy by appeal. No writ of error will lie and no appeal can be taken from a void: judgment. Therefore the controversy reverts to the question as to whether the part of the judgment objected to is in excess of the jurisdiction of the court, and therefore void. Section 5168 of the Revised Statutes of Idaho is as follows: “The judgment and orders of the court or judge made in case of contempt are final and conclusive.” The statute, then, indicates very clearly that when the district court, in contempt proceedings, keeps within its jurisdiction, and there is no abuse of the discretion vested in said court, there is no appeal. It is clear, also, that, where the court confines, its judgment to matters within its jurisdiction, its judgment cannot be reviewed by this court. Section 5164 of our statute is as follows: “Upon the answer and evidence taken, the court must determine whether the person proceeded against is guilty of the contempt charged, and if it be adjudged that he is guilty of the contempt, a fine may be imposed upon him not exceeding five hundred ($5001 dollars, or he may be imprisoned not exceeding five (5) days, or both.” This is precisely the same as the statute of California relating to the same subject matter. With reference to that statute, the supreme court of California, in the case of Galland v. Galland, 44 Cal. 478, 13 Am. Rep. 167, says: “In this state the power of courts to punish for contempt has been regulated by statute. It is provided that, when one is adjudged guilty of contempt, he may be punished by ‘a fine of not exceeding five hundred ($500) dollars, and by imprisonment for not exceeding five (5) days, except/ etc. (Practice Act, secs. 488, 489.) This is a limitation upon the power formerly exercised by courts to punish for contempt.” ■
*672In the case of Kirk v. Manufacturing Co., 26 Fed. 501, the court says: “The sole power of the federal courts to punish for contempt of their authority, both at law and in equity, is derived from section 725 of the Eevised Statutes; and they cannot impose penalties, under the state statute, in the form of pecuniary indemnity to the party injured.” The above was a case on appeal from the United States circuit court for Wisconsin. In that state the statute provides that, if any actual loss or injury has been produced to any party by the misconduct alleged, the court shall order a sufficient sum to be paid by the defendant to such party to indemnify him, and to satisfy his costs and expenses, instead of imposing a fine upon said defendant. (Wis. Eev. Stats., see. 3490.) We have no such statute as the one quoted above, and therefore the district court, in contempt proceedings in this state, has no authority, under the statute, to proceed to assess any damages against the party for the loss or injury that may have been suffered by the party in the cause in which the contempt was committed. In Maxwell v. Rives, 11 Nev. 214, the court says: “The statute concerning contempts is a penal statute, and must be strictly construed in favor of those accused of violating its provisions.” The same is also held in Ex parte Sweeney, 18 Nev. 74, 1 Pac. 379; also, in Boyd v. State, 19 Neb. 134 26 N. W. 925. In the case of Ex parte Robinson, 19 Wall. 512, the court says: “The law happily prescribes the assessment which the court can impose for contempt. The seventeenth section of the judiciary act of 1789 [referring to the Eevised Statutes of the United States] declares that the courts should have power to punish contempts of their authority, in any case or hearing, by a fine or imprisonment, at their discretion. The enactment is a limitation upon the manner in which the power shall be exercised, and must be held to be a negation of all other modes of punishment. The judgment of the court disbarring the petitioner, treated as a punishment for the contempt, was therefore unauthorized and void.” So with our statute; Eevised Statutes, section 5164, prescribes the punishment that may be inflicted by the court upon the person guilty of contempt, and must be held to be a limitation of the power of the court to punish the party so found guilty, and must also *673be held to be a negation of all other modes of punishment. It will be seen, therefore, that that part of the judgment assessing the damages to the injured party in the sum of $298.25 is wholly beyond the jurisdiction of the court, and is therefore void. So much of said judgment, therefore, must be set aside, and held to be of no effect. The proceedings of the district -court in the assessment of the fine are approved. Costs awarded to the plaintiff.
Sullivan and Huston, JJ., concur.